Title: To John Adams from Thomas Walker, 24 June 1776
From: Walker, Thomas
To: Adams, John


      
       Honble. Sir
       Albany 24 June 1776
      
      I take the Liberty to enclose you a Letter, that you may see the use that is made of the Indulgence, shewn to your prisoners. Another written by Major Dunbar, has been stopped by this Committee, and is upon their file; giving an Account of the great Confusion in our Provinces and the Attack that is expected to be made by the King’s forces. The enclosed Letter is addressed to the Church of England Minister at Montreal, who is King’s Chaplain, Chaplain of the Garrison, and has a Salary from the Society depro: a violent royalist. It is writ’ by a merchant who is married to a Lorimier, one of the Noblesse, who has two Brothers, active Indian partizans, who were at the Cedars, and are referr’d to in the postscript. I am with much respect Honble. Sir yr. most obedt and very hum. Servt.
      
       Thomas Walker
      
      
       PS Monsr. Duchenay Seigneur of Beauport, who has been here, a long while said in Confidence to a french man, who reported it to me yesterday that, he staid here, in order to send the News, to the prisoners at Bristol, and Burlington.
      
     